     Case 3:20-cv-00998-BAS-JLB Document 11 Filed 07/16/20 PageID.126 Page 1 of 2



1    THOMAS E. MONTGOMERY, County Counsel (SBN 109654)
     County of San Diego
2    By Timothy M. White, Senior Deputy (SBN 220847)
     1600 Pacific Highway, Room 355
3    San Diego, California 92101-2469
     Telephone: (619) 531- 4865; Fax: (619) 531-6005
4    E-mail: timothy.white@sdcounty.ca.gov
5    Attorneys for Defendant,
     COUNTY OF SAN DIEGO
6
7
8                       IN THE UNITED STATES DISTRICT COURT
9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   ASHTON FORBES,                             )   No. 20-CV-00998-BAS-JLB
                                                )
12                      Plaintiff,              )   DEFENDANT COUNTY OF SAN
                                                )   DIEGO’S NOTICE OF MOTION AND
13      v.                                      )   MOTION TO DISMISS PLAINTIFF’S
                                                )   SECOND AMENDED COMPLAINT
14   COUNTY OF SAN DIEGO,                       )   [Fed. R. Civ. P., Rule 12(b)(6)]
     GOVERNOR GAVIN NEWSOM in his               )
15   official capacity,                         )
     SONIA Y. ANGELL in her official            )
16   capacity, and                              )   Judge:      Hon. Cynthia A. Bashant
     DOES 1-50,                                 )   Mag. Judge: Hon. Jill L. Burkhardt
17                                              )
                        Defendants.             )   Hearing Date: Tuesday, Sept. 8, 2020
18                                              )
                                                )   NO ORAL ARGUMENT UNLESS
19                                              )   REQUESTED BY THE COURT
                                                )
20                                              )   Action Filed:      May 31, 2020
                                                )   Trial Date:        None Set
21                                              )
                                                )
22
23
24   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD (IF ANY):
25           NOTICE IS HEREBY GIVEN that on Tuesday, September 8, 2020, or as soon
26   thereafter as this matter may be heard by the above-entitled Court, located at 221 West
27   Broadway, San Diego, in Courtroom 4B (fourth floor), before the Honorable Cynthia A.
28   Bashant, defendant County of San Diego (“County”) will, and hereby does, move the
     Case 3:20-cv-00998-BAS-JLB Document 11 Filed 07/16/20 PageID.127 Page 2 of 2



1    Court for an order dismissing Plaintiff Ashton Forbes’ Second Amended Complaint
2    (“SAC”) against the County Defendants, in its entirety and with respect to each
3    individual cause of action.
4          Please take further notice that, per the Court’s Standing Order for Civil Cases
5    (“Standing Order”), there is no oral argument unless requested by the Court, and the
6    “hearing date” listed above is used to calculate the briefing schedule for this motion.
7    [Standing Order, § 4(B).] Further, under Standing Order, § 4B, the selected “hearing
8    date” is a Tuesday because Monday, September 7, 2020 is a court holiday.
9          This motion is brought pursuant to Federal Rules of Civil Procedure, rule 12(b)(6).
10   This motion is made on the grounds that Plaintiff’s SAC, and each of five causes of
11   action contained therein, fails to state a claim upon which relief can be granted as to the
12   County, in light of Plaintiffs’ failure to plead facts that, if proved, would satisfy the
13   essential elements of those causes of action with respect to the County.
14         This motion is made following the conference of counsel that took place on June
15   10, 2020. (Due to the COVID-19 pandemic, and the State and County stay-at-home
16   orders and other public health regulations then in effect, counsel for the parties engaged
17   in a substantive meet-and-confer teleconference, rather than an in-person meeting.)
18         This motion is based on this Notice of Motion and Motion, the Memorandum of
19   Points and Authorities filed herewith, the Request for Judicial Notice filed herewith and
20   the exhibit(s) attached thereto, the pleadings and papers on file herein, and upon such
21   other matters as may be presented to the Court at the time of the hearing on this motion,
22   if any such hearing is ordered by the Court.
23   DATED: July 16, 2020              THOMAS E. MONTGOMERY, County Counsel
24
25                                     By    s/Timothy M. White
                                            TIMOTHY M. WHITE, Senior Deputy
26                                          Attorneys for Defendant,
                                            COUNTY OF SAN DIEGO
27                                          E-mail: timothy.white@sdcounty.ca.gov
28
                                                    2
                                                                                         20cv00998
